                    UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION
______________________________________________________________________

TIMOTHY PATRICK MURPHY,

       Plaintiffs,

v.                                                                 Case No. 21-10897

VIAD CORPORATION,

     Defendant.
__________________________________/

                      OPINION AND ORDER TERMINATING WITHOUT
                     PREJUDICE DEFENDANT’S MOTION TO DISMISS

       Plaintiff Timothy Patrick Murphy alleges that during his service in the United

States Navy he was exposed to asbestos contained in products Defendant Viad

Corporation manufactured and distributed. (ECF No. 1.) He brings claims under

negligence, strict liability, intentional and negligent misrepresentation, and fraudulent

concealment. (Id., PageID.10-20.)

       Plaintiff filed his complaint on April 21, 2021. (Id.) On June 9, 2021, Defendant

filed a motion to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(2) and (6).

(ECF No. 6.) Defendant argued that, based on the allegations contained in the

complaint, the court lacks personal jurisdiction over Defendant. In addition, Defendant

argued that the complaint failed to state a claim as a matter of law.

       On June 29, 2021, Plaintiff filed an amended complaint. (ECF No. 8.) Under

Federal Rule of Civil Procedure 15(a), “[a] party may amend its pleading once as a

matter of course within . . . 21 days after serving it, or . . . if the pleading is one to which

a responsive pleading is required, 21 days after service of a responsive pleading or 21
days after service of a motion under Rule 12(b), (e), or (f), whichever is earlier.” Fed. R.

Civ. P. 15(a)(1).

       Plaintiff filed the amended complaint within 21 days “after service of

[Defendant’s] motion under Rule 12(b),” and the motion to dismiss was the earliest

responsive document Defendant filed. Fed. R. Civ. P. 15(a). Thus, Plaintiff could amend

the complaint as a matter of right.

       Because Plaintiff has filed an amended complaint, the court will terminate as

moot the pending motion to dismiss, which attacks the sufficiency of the original

complaint. See Nowak v. ABM Indus. Inc., Case No. 21-10774, 2021 WL 1614396, at *1

(E.D. Mich. Apr. 26, 2021) (Levy, J.) (quotations removed) (“An amended complaint

supersedes all prior complaints,” thus “motions directed at the superseded pleading . . .

generally are to be denied as moot.”); Jordan v. City of Detroit, Case No. 11-10153,

2011 WL 4390003, at *1 n.1 (E.D. Mich. Sep. 21, 2011) (Cleland, J.) (“[A] complaint that

has not yet been filed cannot logically be attacked by a motion to dismiss.”). Defendant

will be given fourteen days from the date of this order to respond to the amended

complaint, whether through an answer or a motion to dismiss. The court makes no

finding as to the merits of the motion to dismiss. Accordingly,

       IT IS ORDERED that Defendant’s Motion to Dismiss (ECF No. 6) is

TERMINATED WITHOUT PREJUDICE.

       IT IS FURTHER ORDERED that Defendant must respond to Plaintiff’s Amended

Complaint (ECF No. 8) by July 29, 2021.

                                                  s/Robert H. Cleland                          /
                                                  ROBERT H. CLELAND
                                                  UNITED STATES DISTRICT JUDGE
Dated: July 9, 2021

                                             2
I hereby certify that a copy of the foregoing document was mailed to counsel of record
on this date, July 9, 2021, by electronic and/or ordinary mail.

                                                             s/Lisa Wagner                                     /
                                                             Case Manager and Deputy Clerk
                                                             (810) 292-6522
S:\Cleland\Cleland\JUDGE'S DESK\C2 ORDERS\21-10897.MURPHY.OrderTerminingWithoutPrejudiceMotiontoDismiss.RMK.docx




                                                       3
